Title: To Benjamin Franklin from Jean-Baptiste Le Roy: Two Letters, [1780]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


I.
ce jeudy matin [1780]
Voulez vous bien Mon Illustre Docteur que j’aye L’honneur de vous redemander un papier que Je vous ai remis il y a déja plusieurs mois. Ce Papier est un rapport fait par M De Lavoisier d’une méthode et d’un projet d’experiences proposé par M. Meusnier Ingenieur du Roi et Correspondant de LAcadémie pour determiner la forme des Magasins à Poudre. Il étoit question que vous examiniez ce rapport pour qu’ensuite nous le lisions à LAcadémie. Vous savez que vous M. Lavoisier et feu mon pauvre ami M. Darcy et moi étions commissaires. Comme il Seroit important que nous lussions ce rapport demain à LAcadémie Si vous pouvez le trouver au milieu de vos papiers Vous me ferez grand plaisir de me le renvoyer. Vous connoissez tous les sentimens Mon Illustre docteur que Je vous ai vouès pour la Vie
Le Roy
 
Addressed: A Monsieur / Monsieur Franklin / Ministre et Plenipotentiaire / des Etats unis de L’Amérique / en son hôtel / à Passy
Notation: Le Roi
 
II.

  Tuesday Morning [1780]
  b.
My Dear doctor

Will you be So good to let me know what the Countess of Brionne who went to See you yesterday wanted to say to me. Your man told me yesterday that She intended to call at my House but that he told her I was gone to the Bois de Boulogne. I went yesterday to propose you a game at chess but I was told you were gone to bed Tho’ it was not late for it was not nine o’clock yet
Accept my Dear Doctor of my best compliments
 
Addressed: a Monsieur / Monsieur Franklin Ministre / Plenipotentiaire &c &c
